IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-16-00441-CR

                          IN RE NELSON PARNELL, JR.


                                Original Proceeding



                   ORDER REQUESTING A RESPONSE

       Nelson Parnell, Jr.’s petition for writ of mandamus was filed on December 23, 2016.

The Court requests a response from the other parties to the proceeding. See TEX. R. APP.

P. 52.8(b). Any response shall be filed with the Clerk of this Court no later than 21 days

from the date of this order.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed January 11, 2017